Issued June 5, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00269-CR
____________

THE STATE OF TEXAS, Appellant

V.

RAYMOND EARL SMITH, Appellee



On Appeal from the 66th Judicial District Court 
Hill County, Texas
Trial Court Cause No. 35142



MEMORANDUM  OPINION
 The State of Texas, appellant, has filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).